Citation Nr: 0710186	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral blepharitis 
and conjunctivitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified at a hearing before an RO hearing 
officer in July 2005.  A transcript of the hearing is 
associated with the veteran's claims folder.  At that hearing 
the veteran raised the issue of entitlement to service 
connection for additional eye disorders.  This issue is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's bilateral blepharitis/conjunctivitis is active 
but productive of no additional significant functional 
impairment; corrected visual acuity in both eyes is 20/40 or 
better.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral blepharitis and conjunctivitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.84a, Diagnostic Code 6018, 6079 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the veteran with the notice 
required under the VCAA, to include notice that the veteran 
should submit all pertinent evidence in his possession, by a 
letter mailed in November 2004, before the initial 
adjudication of the claim.  The veteran was provided with the 
requisite notice with respect to the effective-date element 
of his claim in a March 2006 letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records and 
VA and private treatment records.  In addition, the veteran 
was afforded a VA examination for his disability in November 
2004.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Under 38 C.F.R. § 4.84, Diagnostic Code 6018, chronic 
conjunctivitis, other than trachomatous conjunctivitis, 
warrants a 10 percent rating if it is active with objective 
symptoms.  If it is healed, it is rated on the basis of 
residuals and assigned a noncompensable evaluation if there 
are no residuals.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In 1954, the veteran was granted service connection and a 10 
percent disability rating for chronic blepharo-
conjunctivitis.  In a February 2005 decision, the RO 
evaluated the veteran's blepharitis which had been formally 
rated as conjunctivitis, and continued the 10 percent rating. 

In a December 2003 outpatient treatment record, the veteran 
was diagnosed with blepharitis of both eyes, pseudohole in 
the left eye, cataracts in both eyes, and trace hypertensive 
retinopathy.  

In a February 2004 outpatient treatment record, the veteran 
was diagnosed with stage IB hole in both eyes.  In an April 
2004 outpatient treatment record, the veteran was diagnosed 
with ectropion in both eyes, and punctual stenosis in both 
eyes.  In a May 2004 outpatient treatment record, the veteran 
was diagnosed with partial thickness hole in both eyes, 
cataract in both eyes, and ectropion in both eyes.  In  
August 2004, the veteran had bilateral low lid medial 
ectropion repair and punctoplasty of the left lower lid.  In 
September 2004, the veteran was diagnosed with vitreal 
macular traction in both eyes and epiretinal membrane with 
pseudohole in the left eye.  

In a November 2004 VA examination, the veteran was diagnosed 
with active blepharitis of both eyes, hyperopia, vitreo-
macular traction of the right eye, pseudo-hole of the left 
eye, and status ectropion repair of both eyes.  His corrected 
distance visual acuities were 20/30-1 in the right eye and 
20/40+1 in the left eye.  The Amsler's grid testing showed 
full central fields in both eyes.  Slit-lamp examination 
revealed blepharitis along the lid margins in both eyes.  

In March 2005, the veteran was diagnosed with epiretinal 
membrane with pseudohole in both eyes and post entropion 
repair.  In April 2005, the veteran was diagnosed with 
pseudohole both eyes.  In September 2005, the veteran was 
diagnosed with epiretinal membrane in the right eye, 
epiretinal membrane with pseudohole in the left eye and 
status post entropion repair.  In October 2005, the veteran 
was diagnosed with epiretinal membrane in the right eye, 
epiretinal membrane with pseudohole in the left eye, and 
status post entropion repair.  
In a December 2005 a VA examiner, the examiner noted that the 
veteran's eye conditions are more likely than not age related 
and that it is less likely than not that the decreased 
vision, retinal problem and ectropion are the result of his 
service-connected blepharitis.  

At an RO hearing in July 2005, the veteran contended that his 
disability rating should be increased because ancillary eye 
disabilities were directly related to the veteran's service-
connected eye condition.  The veteran also noted that his 
disability rating for conjunctivitis should be increased due 
to visual impairment.  

Analysis

The veteran has not been granted service connection for any 
eye disorder other than blepharitis and non-trachomatous 
conjunctivitis.  There is no diagnostic code for blepharitis.  
Therefore, the blepharitis has been rated by analogy to 
chronic conjunctivitis, other than trachomatous 
conjunctivitis, under Diagnostic Code 6018.  That diagnostic 
code authorizes a 10 percent rating if the condition is 
active with objective symptoms and provides that the 
condition will be rated on the basis of residuals if it is 
healed.  The evidence shows that the belpharitis is active 
and symptomatic and therefore warrants the assigned rating of 
10 percent.  There are no residuals of the disorder for which 
a rating in excess of 10 percent could be assigned.  In 
particular, the Board notes that if the disability were rated 
on the basis of impairment of visual acuity, a noncompensable 
evaluation would be warranted under Diagnostic Code 6079.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the scheduler criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 10 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to an increased rating for bilateral blepharitis 
and conjunctivitis is denied.
  


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


